The opinion of the court was delivered, November 12th 1863, by
Read, J.
The judgment on the bond and warrant of attorney given by John M. Orr to James A. McCullough, entered in Armstrong county, taking the evidence in its fullest sense, can only be said to be irregular. It was neither fraudulent nor collusive as to third persons. The debt was a just one, and the obligee was entitled to a judgment. The only person who could com*147plain was the obligor. He never did, but suffered the judgment to remain for three years, and judgment to be obtained on a scire facias to revive it, which had been, served personally on him and on the terre-tenant, execution issued, and the real estate condemned and sold by the sheriff.
Under these circumstances, John M. Orr never having complained of the irregularity, if there were any, and having taken no steps to correct it, the judgment was binding upon him, and of course upon all third persons, whether creditors or not.
Neither Mr. McGraw nor Mr. Fullerton had any cause for complaint, for they were bound to take notice of this lien, which was in existence before either of them had acquired any interest in the real estate which was bound by- it. . ■?
Decree affirmed, and appeal dismissed at the costs of
the appellant.